Citation Nr: 1754808	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-13 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for hepatitis B.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1976 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). At the hearing, the Veteran revoked his representation and elected to represent himself pro se. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that has been certified for the Board's review at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was provided an examination in July 2014.  The examiner found that the Veteran had hepatitis which resolved - that is, that it is non-chronic.  The examiner found that he did not have current manifestations based on this resolution of an acute hepatitis infection.  A prior VA examination also reflected acute infection.  In the July 2014 report, however, the examiner also noted the she did not review the record.  Review of this record includes private treatment records that reflect diagnoses that at times list the disability as chronic.  Other records refer to hepatic masses.  After this review, the Board finds that a remand is necessary in order to obtain an examination that addresses this evidence of treatment and remarks on any residual manifestations of the service-connected hepatitis.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected hepatitis B. Request that he provide, or authorize VA to obtain these records. Obtain updated VA treatment records.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to assess the current severity of his hepatitis B. A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS.  The examiner must indicate review of the claims file.

All clinical findings relevant to rating criteria or any impairment of functioning should be discussed by completing the relevant Disability Benefits Questionnaire.  If detailing the current manifestations of the disability, the examiner should comment on the private treatment records documentation of chronic hepatitis B and references to hepatic masses.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal. If the benefit sought in connection with the claim remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




